Citation Nr: 1444739	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-02 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left wrist ganglion cyst.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2009.  He is the recipient of numerous awards and decorations, including the Purple Heart and the Air Force Combat Action Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  A transcript of that hearing has been associated with the record.  At the time of the hearing and thereafter, he submitted additional evidence with a waiver agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence. 

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the RO as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision on such issue, the Veteran indicated that he wished to withdraw from appeal his claim of entitlement to an initial rating in excess of 10 percent for a left wrist ganglion cyst.

2.  At no time during the pendency of the claim has the Veteran had a current diagnosis of PTSD or any other acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial rating in excess of 10 percent for a left wrist ganglion cyst have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for and acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2014, prior to the promulgation of a decision on such issue, the Veteran indicated that he wished to withdraw from appeal his claim of entitlement to an initial rating in excess of 10 percent for a left wrist ganglion cyst.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to such issue.  Therefore, the Board does not have jurisdiction to review it and it must be dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Veteran applied for service connection through the Benefits Delivery at Discharge Program.  As such, in connection with his February 2009 claim, he was provided notice prior to the initial unfavorable rating decision issued later in July 2009 of the evidence and information necessary to substantiate his claim for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such notice advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in conjunction with his PTSD claim in February 2009.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a mental status examination.  The opinion offered by the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in May 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2014 hearing, the undersigned Veterans Law Judge noted the issue currently on appeal.  Also, information was solicited regarding the Veteran's claimed psychiatric condition.  In this regard, it was discussed that the basis of the denial of his claim for service connection for an acquired psychiatric disorder was the lack of a current diagnosis or disability.  As such, the undersigned indicated that the record would be held open for 60 days to provide the Veteran an opportunity to submit additional treatment records showing a diagnosis of an acquired psychiatric disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Analysis

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his combat duty during his military service, to include experiencing an IED blast to his vehicle in which one of the passengers was killed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With respect to psychiatric disabilities, a psychosis is deemed a chronic disease under 38 C.F.R. § 3.309(a).  These disorders include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that he was involved in an improvised explosive device (IED) blast during deployment in which one of the passengers in his vehicles was killed in August 2006.  In his post-deployment examination, he reported experiencing still feeling tired after sleeping and difficulty remembering.  He also reported nightmares and feeling constantly on guard, watchful, or easily startled.  Additionally, in February 2007, he reported sleep disturbances; however, his mental status examination was normal.  

As the Veteran engaged in combat with the enemy as evidenced by his receipt of the Purple Heart and the Air Force Combat Action Medal, and his stressor is related to that combat and consistent with the circumstances, conditions, or hardships of the Veteran's service, such stressor is considered verified.  However, as discussed below, the Veteran does not have a current diagnosis of PTSD or any other acquired psychiatric disorder at any time during the pendency of his claim.

In this regard, the Veteran underwent a VA examination in February 2009.  At such time, the examiner noted that the Veteran had undergone psychiatric outpatient care in the past.  He was seen by a psychologist on three occasions during active duty to speak about three soldiers their unit had lost.  The examiner noted that the Veteran's current psychiatric symptoms were limited to re-occurring thoughts, occasional nightmares, and an increased startle response to loud noises.  The examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Specifically, he determined that the Veteran did not have a persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  In this regard, the examiner noted that the Veteran reported avoidance of situation until August 2007, but such has resolved since such time.  He also found that the Veteran's disturbance and symptomatology does not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran "did meet a DSM-IV diagnosis of PTSD back in 2007 upon his return from Iraq, but those symptoms have since subsided and therefore presently [he] does not meet [the] criteria for any mental health diagnosis."  The examiner determined that there was no Axis I diagnosis. 

During his May 2014 Board hearing, the Veteran stated that he suffers from anxiety and nightmares.  However, he acknowledged that he does not currently have a diagnosis of PTSD.  During the hearing, he stated that he would attempt to get a diagnosis.  However, the Veteran has not submitted any treatment records or medical opinions showing a diagnosis of PTSD or any other psychiatric disorder. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran has had an acquired psychiatric disorder, to include PTSD, at any time during the pendency of his claim.  While the Board acknowledges the February 2009 VA examiner's determination that the Veteran did meet a DSM-IV diagnosis of PTSD back in 2007 upon his return from Iraq, such was during his military service, and the examiner specifically determined that such symptoms have since subsided and therefore presently he does not meet the criteria for any mental health diagnosis.  The Board accords great probative weight to the VA examiner's opinion as such is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a mental status examination.  Moreover, the opinion offered by the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, while the Board has considered the indication that the Veteran met the criteria for a PTSD diagnosis during in 2007, the probative evidence of record reflects that, at no time during the pendency of the claim, has the Veteran had a current diagnosis of PTSD or any other acquired psychiatric disorder.  See McClain, supra; Romanowsky, supra.

The Board has also considered the Veteran's assertion that he has an acquired psychiatric disorder, to include PTSD, related to his combat service.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Here, as the question of whether the Veteran has a current diagnosis of PTSD or any other acquired psychiatric disorder is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  Specifically, the diagnosis and etiology of a psychiatric disorder requires the administration and interpretation of psychological testing, knowledge of the psyche, and the way trauma affects psychological functioning.  Moreover, a psychiatric diagnosis must conform to the standards of the DSM IV.  See 38 C.F.R. § 4.125.  Therefore, the Veteran is not competent to offer an opinion on such a complex medical matter.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, there is no competent, probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.   

For all the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal with respect to the claim for an initial rating in excess of 10 percent for a left wrist ganglion cyst is dismissed.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran maintains that he has a current back disorder that was incurred during his active duty.  Specifically, the Veteran claims that he injured his back in August 2006 when his vehicle was hit by an IED and he has experienced back pain since such time.  See May 2014 Board Hearing Transcript, at 4.  Service treatment records (STRs) confirm that the Veteran was involved in an IED explosion in August 2006.  Additionally, he reported on a February 2007 post-deployment health assessment that he developed back pain during his deployment.  STRs also show that the Veteran was treated for back pain in January 2008. 

The Board initially notes that the record indicates that there may be outstanding federal records that are pertinent to the claim of service connection for a back disorder.  In a May 2014 statement, the Veteran stated that he was treated for his back disorder in 2011 at Andrews Air Force Base and at ISAF HQ in Afghanistan.  He stated that he was still in the process of trying to obtain copies of such records.  No such records have been associated with the Veteran's electronic claims file.  On remand, the AOJ should attempt to obtain such outstanding treatment records.

The Veteran underwent a general VA examination in May 2009.  The examiner noted that the Veteran reported a history of back pain, but stated that X-rays of his spine were normal.  No medical opinion was provided as to whether the claimed back disorder had its onset in, or is otherwise related to, service.

The Board notes that the Veteran submitted private treatment records dated in February 2010, which include an MRI report of the lumbar spine.  Such treatment records indicate that the Veteran has partial dehydration of the disc at the L4-L5 level and at the L5-S1 level, and a small tear of the dorsal aspect of the annulus fibrosus of the disc.  There also was an associated broad-based small disc bulge that partially narrows the lateral recess bilaterally.

Given the recently submitted evidence potentially showing a current back disorder, in-service complaints of back pain, the Veteran's statements that he has experienced back pain since August 2006, and the absence of any current medical opinion on the question of nexus, the Board finds that an examination and medical opinion is needed to resolve such claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain treatment records dated in 2011 from Andrews Air Force Base and at ISAF HQ in Afghanistan.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his claimed back disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

(A)  The examiner should identify all current back disorders.  If he or she determines that the Veteran does not have a current back disorder, such finding should be reconciled with the remainder of the evidence of record, to include treatment records detailing complaints and treatment referable to the Veteran's back and the February 2010 MRI findings.

(B)  For each back disorder found to be present, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include the confirmed August 2006 IED incident during his combat service.  

In offering any opinion, the examiner should consider the entire record, to include the Veteran's service treatment records showing reports of back pain, his post-service medical records, as well as his statements that he has experienced back pain since August 2006.

Any opinions expressed must be accompanied by a complete rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


